EXHIBIT 10.4

COLLATERAL ASSIGNMENT OF RIGHTS UNDER SALE DOCUMENTS

THIS COLLATERAL ASSIGNMENT OF RIGHTS UNDER SALE DOCUMENTS (this “Collateral
Assignment”) is made as of August 7, 2019, by ABE SOUTH DAKOTA, LLC, a Delaware
limited liability company (“the “Assignor”), in favor of AGCOUNTRY FARM CREDIT
SERVICES, PCA (the “Lender”).

RECITALS:

A.Assignor and Advanced BioEnergy, LLC (collectively with Assignor, the “Seller
Parties”) have entered into that certain Asset Purchase Agreement dated as of
August 1, 2019 (as the same may be amended,  restated, supplemented or
otherwise  modified from time to time, the “Purchase Agreement”) with Glacial
Lakes Energy, LLC, as Buyer;

B.Pursuant to the Purchase Agreement, the Assignor has been granted certain
rights and remedies, and certain other parties thereto have made certain
representations, warranties and covenants to and in favor of the Assignor;

C.Lender has made certain loans and other credit accommodations to and for the
benefit of Assignor, and taken certain mortgages, liens, and security interests
in substantially all of Assignor’s property, pursuant to that certain Master
Credit Agreement dated as of December 29, 2015, together with the First, Second,
Third, Fourth, and Fifth Supplements thereto (collectively, and as any of
foregoing has been or may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) and certain other mortgages,
notes, security agreements and other instruments, agreements and documents
related thereto; and

D.Lender requires, among other things, as a condition to extending certain
financial accommodations to the Assignor pursuant to the Credit Agreement, that
the Assignor enter into this Collateral Assignment.

NOW, THEREFORE, in consideration of the premises set forth herein and to induce
Lender to extend certain additional financial accommodations to Borrower, and to
waive certain Defaults and Events of Default under the Credit Agreement, the
parties hereto agree as follows:

1.Terms Defined in the Credit Agreement.  All terms which are capitalized and
which are defined in the Credit Agreement, including terms incorporated therein
by reference, are used herein as defined therein (and such definitions are
incorporated herein by reference), unless otherwise defined herein or unless the
context clearly requires otherwise.

2.Collateral Assignment of Rights and Remedies.  To secure payment and
performance of the Obligations, Assignor hereby collaterally assigns to Lender
all of Assignor’s rights and remedies with respect to, and title and interest in
the Purchase Agreement and each other agreement or other instrument or document
executed or delivered in connection therewith (collectively, the “Acquisition
Documents”); provided, however, that Lender may only exercise such rights and
remedies or take any action with respect to such title and interest upon and
following the occurrence and during the continuance of an Event of Default.
Assignor may exercise such rights and remedies or take any action with respect
to such title and interest until (but not upon or after): (a) the occurrence of
an Event of Default and during the continuance thereof and (b) Lender giving
written notice thereof to the Assignor.



11023840v3

 

 

 

 





--------------------------------------------------------------------------------

 

3.Authorization of the Lender.  Assignor irrevocably authorizes and empowers
Lender, in Lender’s sole discretion, upon or following the occurrence of an
Event of Default and during the continuance thereof, to: (i) assert, either in
its own name or in the name of Assignor, any claim Assignor may have from time
to time against any other party to the Purchase Agreement with respect to the
Purchase Agreement and each other Acquisition Document, (ii) exercise any or all
of the rights and remedies afforded to Assignor under the Purchase Agreement and
each other Acquisition Document and all rights and remedies under applicable
law, in addition to such rights and remedies as are provided herein or in any of
the other Loan Documents, and (iii) receive and collect any amounts due to
Assignor in respect of any Acquisition Document and to apply all such amounts,
net of all expenses (including, without limitation, attorneys’ fees) incurred by
Lender in connection with enforcement of any such claim and collection of any
such amounts, on account of any of the Obligations. Assignor irrevocably makes,
constitutes and appoints the Lender (and all officers, employees or agents
designated by Lender) as Assignor’s true and lawful attorney and agent-in-fact
for the purpose of enabling Lender to, at any time after the occurrence and
during the continuance of an Event of Default, assert such claims, exercise such
rights and collect such amounts in the manner set forth herein. Such appointment
is coupled with an interest and is irrevocable.  

4.Acknowledgment.  Assignor acknowledges and agrees that Lender shall not be
obligated to perform or discharge any obligation, duty or liability of Assignor
or any other Person under the Purchase Agreement. Nothing in this Collateral
Assignment shall reduce, limit or otherwise alter (a) the Assignor’s obligations
to any other party under the Purchase Agreement or any other Acquisition
Document, or (b) any party’s (other than Assignor) rights and privileges under
the Purchase Agreement or any other Acquisition Document.

5.Waivers and Amendments to Acquisition Documents.  Assignor further agrees not
to waive any of its rights or remedies under, or any of its right and title in,
or to amend or modify the Purchase Agreement or any other Acquisition Document
in a manner materially adverse to the interests of Lender without the prior
written consent of Lender, which shall not be unreasonably withheld, conditioned
or delayed.

6.Successors and Assigns.  This Collateral Assignment shall inure to the benefit
of Lender and its successors and assigns and shall be binding upon Assignor and
its successors, assigns, heirs and legal representatives.

7.Waivers.  No failure on the part of Lender to exercise, and no delay in
exercising, any remedy, right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege, and no waiver
whatsoever shall be valid unless in writing signed by the Lender and then only
to the extent specifically set forth in such writing.

8.Cumulative Remedies.  All remedies, rights, powers and privileges, either
under this Collateral Assignment, the Credit Agreement, the other Loan Documents
or otherwise afforded Lender, shall be cumulative and not exclusive of any other
such remedies, rights, powers and privileges.  The Lender may exercise all such
remedies, rights, powers and privileges in any order of priority.

9.Governing Law and Construction.  This Collateral Assignment shall be construed
in accordance with and governed by the internal law, and not the law of
conflicts, of the state of North Dakota.  Whenever possible each provision of
this Collateral Assignment shall be interpreted in such manner as to be
effective and valid under applicable law, but, if any provision of this
Collateral Assignment shall be held to be prohibited or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Collateral Assignment.  In the event of any
conflict within, between or among the

2



 

 

 

 

 





--------------------------------------------------------------------------------

 

provisions of this Collateral Assignment and the Credit Agreement, any of the
other Loan Documents or any other statement, instrument or transaction
contemplated hereby or relating hereto, those provisions giving Lender the
greater right against the Assignor shall govern.

10.Electronic Signatures.  The delivery of a copy of an executed signature page
to this Collateral Assignment by telecopier or other electronic means (including
by email) shall be effective as delivery of a manually executed Collateral
Assignment.

[Remainder of page intentionally left blank;
signature page follows]

3



 

 

 

 

 





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this document has been executed and delivered as of the date
first above written.

 

ABE SOUTH DAKOTA, LLC

 

 

By:  __/s/ Richard R. Peterson_____________

Name:  Richard R. Peterson

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Collateral Assignment]

 

 

